Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II, reading on claims 7-14, in the reply filed on 5/11/2021 is acknowledged.
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/11/2021.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 5, ST1, ST2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement filed 3/23/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language (specifically Cite No 3 and 4).  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Machine Translation of JP2000/0317274 by Saizo (Saizo) in view of Machine Translation JP2001079357 by Machine Translation JP2001/079357 by Iwao (Iwao). 
In regard to claim 7, Saizo teahces a filtration method in which a liquid is circulated from a process liquid tank through a filtration membrane (pg. 2).  Saizo teaches causing a process liquid to circulate to a chamber and a process liquid tank (pg. 2; latex liquid, membrane module, repeatedly return, storage tank, liquid is circulated through the storage tank). Saizo teaches the amount of fluid supplied to the filtration membrane is measured by a flowmeter; properties such as removal of impurities and concentration are determined by flow rate and discharge speed; further, the amount measured is determined using a pressure gauge (pg. 2).  Saizo teaches obtaining a desired concentration and purity of product by circulating through the filtration device and stopping the addition of fluids when desired conditions are met (pg. 2).  
Saizo does not explicitly teach determining the end of circulation of the process liquid in accordance with the amount of replenisher liquid in a replenisher tank.  However, it would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to end the circulation process depending on an amount of replenisher liquid in a replenisher tank as it is a variable related to removal of system impurities.  One of ordinary skill in the art at the time the invention was effectively filed would be motivated to end the circulation process based on variables which directly impact purity; further, one of ordinary skill in the art would be motivated to tune the system to optimize operating costs, reduce waste, and utilize a desired amount of replenisher liquid. 
Saizo does not teach cross-flow filtration.  Saizo does not teach an inner chamber.  

In regard to claim 8, Saizo teaches adjusting the circulation based on a pressure of the system (pg. 2). Saizo teaches multiple inlets and outlets in the system (pg. 2). Saizo teaches a semipermeable membrane (pg. 2). 
In regard to claim 9, Saizo teaches the circulation is based on measurement results of flow rate (pg. 2). 
In regard to claim 10, Saizo teaches controlling the process based on flow rate and pressure (pg. 2).  One of ordinary skill in the art at the time the invention was effectively filed would be motivated to determine the length of the circulation based on measurement data related to pressure. 
In regard to claim 11, Saizo teaches controlling the process based on flow rate and pressure (pg. 2).  One of ordinary skill in the art at the time the invention was effectively filed would be motivated to control the circulation based on permeate flow rate in order to operate within desired system and separation parameters such as purity. 
In regard to claim 12, Saizo teaches controlling the process based on flow rate and pressure (pg. 2).  One of ordinary skill in the art at the time the invention was effectively filed would be motivated to control the circulation based on permeate flow rate in order to operate within desired system and separation parameters such as purity.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Machine Translation of JP2000/0317274 by Saizo (Saizo) in view of Machine Translation JP2001079357 by Machine Translation JP2001/079357 by Iwao (Iwao), as noted above, in view of U.S. Patent Publication No. 2012/0234694 by Vecitis et al. (Vecitis). 
In regard to claims 13-14, modified Saizo teaches the limitations as noted above.  Modified Saizo does not teach the process liquid is a nanocarbon dispersion liquid in which nanocarbons and a non-ionic surfactant are dispersed in a solvent.  Modified Saizo does not teach single-walled nanotubes. 
Vecitis teaches cross flow filtration is used to separation single walled carbon nanotubes ([0006]; [0012]; [00151]).  It would be obvious to one of ordinary skill in the art to utilize the method of modified Saizo to separate carbon nanotubes as cross flow filtration is a known separation method for carbon nanotubes. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958. The examiner can normally be reached 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777